Citation Nr: 0007763	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-10 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Dissatisfaction with the initial 10 percent rating assigned 
following a grant of service connection for a pulmonary 
disability.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to November 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for a 
pulmonary disability and assigned a 10 percent evaluation to 
that disability.  The veteran timely appealed that decision.  
The veteran testified before a hearing officer at the RO in 
September 1996, and also testified at a hearing before a 
traveling member of the Board in November 1998.


REMAND

In a January 1997 Hearing Officer Decision, the veteran was 
granted service connection with a 10 percent evaluation for a 
pulmonary disability, effective March 15, 1996.  The RO based 
the grant of service connection on a combination of factors 
including the veteran's testimony at his RO hearing, service 
medical records, and post-service medical records from 1981 
to 1986.  

The veteran appealed the initial 10 percent evaluation 
assigned to his service-connected pulmonary disability.  The 
veteran contends that his pulmonary disability is more severe 
than represented by the currently assigned 10 percent rating.  
Regarding the veteran's claim for an increased evaluation, 
when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).

The Board notes with regard to the veteran's claim for 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for a pulmonary 
disability, that during the pendency of this appeal VA 
criteria for evaluating respiratory disabilities were amended 
as of October 7, 1996.  The United States Court of Appeals 
for Veterans Claims (the Court) has stated that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded the version most favorable to the 
appellant will apply unless Congress provided otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

Since this claim requires consideration of the disability 
evaluation appropriate for bronchial asthma, and/or pulmonary 
diseases, review by the RO consistent with the new criteria 
set forth in Diagnostic Code 6602, 6603, 6604 for the period 
beginning on October 7, 1996, must be accomplished.  
Moreover, the veteran has not had an opportunity to advocate 
his claim with regard to the new criteria.  It must also be 
pointed out by the Board to both the RO and the veteran, in 
this regard, that the report of a current VA pulmonary 
examination specifically designed to be responsive to the new 
rating criteria, would be of significant probative value.  
The Board realizes, here, that the RO did schedule the 
veteran for a VA pulmonary examination in December 1998 for 
which the veteran failed to appear.

When the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist the veteran to develop 
the facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. 
App. 371 (1993).  The Court has held that the duty to assist 
includes the duty to obtain thorough and contemporaneous VA 
examinations which take into account prior medical 
evaluations and treatment as well as examinations by 
specialists when indicated.  Baker v. Brown, 2 Vet. App. 315 
(1992); Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121(1991); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Importantly, in this case, there is no current objective 
medical evidence of record.  In fact, the most recent medical 
evidence of record is dated in 1986, 10 years prior to the 
effective date of service connection.  As noted, the veteran 
was scheduled for a VA examination in December 1998, but he 
failed to report to the scheduled examination.  In addition, 
the RO sent a letter to the veteran in December 1998 
requesting medical records showing treatment for his 
pulmonary disability within the last year.  The veteran did 
not respond to that request.  The Board therefore finds that 
additional development in this case is warranted.

The Board notes when continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim for an increased rating shall be 
denied.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc. 38 C.F.R. § 3.655(a), (b) 
(1999).  Here, as noted above, the veteran was scheduled for 
a VA examination in December 1998 for the very purpose of 
determining the severity of the veteran's service-connected 
pulmonary disability.  It is not clear why the veteran failed 
to report, and the Board has not ruled out the possibility of 
an address mix up.  Accordingly, the veteran should be 
scheduled for a VA examination to determine the severity of 
his service-connected pulmonary disability.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file all VA and private 
treatment records of the veteran which 
pertain to treatment and/or diagnosis of 
a pulmonary disability, which are not 
currently in the claims file.  

2.  The veteran should be afforded a 
special VA pulmonary examination in order 
to ascertain the current severity of his 
service-connected asthma and/or other 
pulmonary disability in terms of the 
criteria for rating respiratory 
disabilities which became effective in 
October 1996.  All indicated x-rays and 
laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  In 
addition, the examiner should be provided 
with both the old and the new criteria 
for Diagnostic Codes 6602, 6603, and 
6604.  The examiner should first report 
his/her findings in relationship to the 
old criteria and separately in 
relationship to the new criteria.  The 
examiner should specifically note that 
he/she has been provided the claims 
folder and the old and new criteria of 
Diagnostic Codes 6602, 6603, and 6604.

3.  The veteran must be advised of the 
consequences of failure to report for an 
examination, with reference to 38 C.F.R. 
§ 3.655(b) (1999).  If he fails to report 
for any examination, this fact must be 
noted in the claims folder along with 
documentation sufficient to establish 
that notice of the examination was sent 
to his last known address.

4.  The RO should then readjudicate the 
veteran's claim for dissatisfaction with 
the initial rating assigned following a 
grant of service connection for a 
pulmonary disease in light of the 
guidance provided in Fenderson and in 
accordance with Karnas and with 
consideration of the old and new criteria 
of the applicable diagnostic code 
provisions.  The old and new rating 
criteria should be considered and the RO 
should determine the ratings for 
pulmonary disabilities which are most 
favorable to the veteran with 
consideration given to the effective date 
of this change in regulation and Karnas.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




